CaSask: A0rev22826D10 CDdnoment 3940 Filed 11/03/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

)
SHAWMUT WOODWORKING & SUPPLY, )
INC. d/b/a SHAWMUT DESIGN AND )
CONSTRUCTION )
) Case No.: 20-cv-2289 (DLC)
Plaintiff, )
v. USDC SDNY
J DOCUMENT
STARBUCKS CORPORATION d/b/a ) E LECTRONICALLY FILED
STARBUCKS COFFEE COMPANY ) DOC #
) a
Defendant. ) DATE FILED: JUS a2
)

 

{PROPOSED/ REVISED SCHEDULING ORDER
Plaintiff, Shawmut Woodworking & Supply, Inc. d/b/a Shawmut Design and Construction

(“Shawmut”), and the defendant, Starbucks Corporation d/b/a Starbucks Coffee Company
(“Starbucks”), conferred and jointly submit this proposed Revised Scheduling Order in this action.

1, The parties shall depose Thad Luse, Jill Enomoto, Michael Amore and John
Tobin on mutually agreeable dates and times on or before January 15, 2021.

2. The parties shall participate in private mediation in January 2021, and if
necessary, a second mediation session on or before February 12, 2021.

3, All fact discovery must be completed by May 26, 2021.

4, Plaintiffs identification of experts and disclosure of expert testimony conforming
to the requirements of Rule 26(a)(2)(B), Fed. R. Civ. P., must occur by June 16, 2021.
Defendant’s identification of experts and disclosures of expert testimony must occur by July 7,
2021.

5, All discovery must be completed by August 4, 2021.

6, The Joint Pretrial Order must be filed by August 31, 2021. Vhs oho all hoe.
no ~utbe. aatune—t oh Kan SfK/AI vbr Xe. ;

CPt it
105737\000018\3576070.v1

 

Nov. 3, ACLXp
